Exhibit 10(vi)




STRYKER CORPORATION
SUPPLEMENTAL SAVINGS AND RETIREMENT PLAN
(As Amended Effective January 1, 2008)




1.
Purpose of the Plan and Effective Date



1.01
Purpose. The purpose of this Stryker Corporation Supplemental Savings and
Retirement Plan is to provide a select group of the Company’s executives with an
opportunity to defer a portion of their annual pay and to receive the benefit of
Company contributions, to the extent such benefits are unavailable to such
executives under the Savings Plan (as hereinafter defined) as a result of
limitations imposed by the Internal Revenue Code of 1986, as amended, or other
limitations imposed by the terms of such plan.



1.02
Effective Date. This amendment and restatement of the Plan, which is intended to
implement the requirements of Section 409A of the Code, is generally effective
January 1, 2008; provided, however, that notwithstanding anything herein to the
contrary the Pre-2005 Plan shall continue to apply to the portion (if any) of a
Participant’s Account that was vested as of December 31, 2004, including
credited earnings and losses with respect thereto, and the Pre-2005 Plan shall
be deemed to constitute a separate plan for purposes of Section 409A.



2.
Definitions



2.01
“Account” shall mean the bookkeeping account maintained for a Participant to
record his or her Pay Deferrals, Matching Contributions, and Company
Discretionary Contributions, together with earnings and losses with respect
thereto credited pursuant to Section 7.03.



2.02
“Administrator” shall mean the Company. The Company may periodically delegate
some or all of its duties as Administrator to a committee appointed by the
Board.



2.03
“Board” shall mean the Board of Directors of the Company.



2.04
“Bonus” shall mean Compensation consisting of a bonus with respect to a Service
Year under the Company’s annual bonus program that meets the following
requirements:



(a)
The Service Year begins on or after the date his or her participation in the
Plan commences;










--------------------------------------------------------------------------------




(b)
The amount of, or entitlement to, such bonus is contingent on the satisfaction
of preestablished organizational or individual performance criteria relating to
the full 12-month period comprising such Service Year.



(c)
Such preestablished criteria are established in writing by the 90th day of the
Service Year and their outcome remains substantially uncertain through June 30
of the Service Year.



(d)
With respect to any criteria that are subjective, such criteria relate either to
the Participant, to a group of employees that includes the Participant, or to a
business unit (which may be the entire Company) for which the Participant
performs services, and the determination that any subjective criteria have been
met is not made by the Participant, a member of the Participant’s family, or a
person under the effective control of the Participant or a member of his or her
family and no amount of the compensation of the person making such determination
is effectively controlled by the Participant or a member of his or her family.



2.05
“Bonus Deferral Election” shall mean an election described in Section 4.03(b).



2.06
“Change in Control” shall mean a “Change in Control” as defined in the Stryker
Corporation 2006 Long-Term Incentive Plan, as amended from time to time, or
successor thereto.



2.07
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.



2.08
“Company” shall mean Stryker Corporation and any successor thereto. Where the
context requires, “Company” shall also include any employer related to the
Company any of whose employees have been designated as eligible to participate
in the Plan.



2.09
“Company Discretionary Contribution” shall mean the amount credited to a
Participant’s Account pursuant to Section 6.



2.10
“Compensation” shall mean the following elements of compensation received from
the Company:



(a)
A Participant’s wages, salaries, professional service fees and other amounts
received that are included in the Participant’s taxable income (regardless of
whether paid in cash) during a Plan Year for personal services provided to the
Company;



(b)
Commissions, payments based upon profits, commissions on insurance premiums,
tips, and cash bonuses; and



(c)
Pay reduction contributions under this Plan or under Sections 125, 132(f), or
402(e)(3) of the Code;






--------------------------------------------------------------------------------




provided, however, that “Compensation” shall not include any of the following
items: (i) amounts paid to the Participant before the requirements for
participation in the Plan were satisfied; (ii) employer contributions to a plan
of deferred compensation not includible in taxable income, except as otherwise
provided in this Section; (iii) employer contributions to a simplified employee
pension plan that are deductible by an Employee; (iv) income realized upon the
exercise of a nonqualified stock option; (v) income under Section 83 of the Code
which is realized because the property becomes transferable or not forfeitable;
(vi) income realized on the sale, exchange, or other disposition of stock
acquired under a qualified stock option; (vii) amounts subject to special tax
benefits which are not includible in income; (viii) reimbursements or other
expense allowances, fringe benefits (cash and noncash), moving expenses,
deferred compensation, and welfare benefits; or (ix) severance pay.


2.11
“Deferrable Non-Bonus Compensation” shall mean a Participant’s Non-Bonus
Compensation for a Plan Year that is payable after the Participant’s pay
deferrals under the Savings Plan have attained the dollar limitation under
Section 402(g)(1) of the Code (or such other limitation on pay deferrals as may
apply to the Participant under the terms of the Savings Plan, after giving
effect to any catch-up contributions for which the Participant may be eligible)
for such Plan Year.



2.12
“Disabled” shall mean that the Employee has been receiving, by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, income replacement benefits for a period of not less than six
months under the Company's short and/or long-term disability plans. The
determination that a Participant has become Disabled shall be made by the
Administrator in its sole discretion.



2.13
“Discretionary Contribution Percentage” shall mean the employer’s discretionary
contribution for a Plan Year under the Savings Plan, expressed as a percentage
of a Participant’s includible compensation for such Plan Year under the Savings
Plan.



2.14
“Employee” shall mean a common law employee of the Company.



2.15
“Entry Date” shall mean January 1 of any Plan Year.



2.16
“Investment Election” shall mean a Participant’s election under Section 7 of the
investment fund or funds used to measure the investment performance of the
Participant’s Account.



2.17
“Matching Contribution” shall mean the amount credited to a Participant’s
Account pursuant to Section 5.



2.18
“Non-Bonus Compensation” shall mean a Participant’s Compensation other than
Bonuses.








--------------------------------------------------------------------------------




2.19
“Non-Bonus Deferral Election” shall mean an election described in Section
4.02(a).



2.20
“Participant” shall mean an Employee who satisfies the requirements for
participation in the Plan pursuant to Section 3.01 and whose Account has not
been distributed.



2.21
“Pay Deferral Election” shall mean a Bonus Deferral Election or a Non-Bonus
Deferral Election.



2.22
“Pay Deferrals” shall mean the amount of a Participant’s Compensation deferred
under the Plan.



2.23
“Payment Election” shall mean an election made pursuant to Section 9.02, as such
election may be changed from time to time pursuant to Section 9.03.



2.24
“Plan” shall mean this Stryker Corporation Supplemental Savings and Retirement
Plan, as amended from time to time.



2.25
“Plan Year” shall mean the calendar year.



2.26
“Pre-2005 Plan” shall mean the Plan as in effect prior to January 1, 2005.



2.27
“Savings Plan” shall mean the Stryker Corporation 401(k) Savings and Retirement
Plan, as amended from time to time.



2.28
“Section 401(a)(17) Limitation” shall mean the dollar limitation under Section
401(a)(17) of the Code in effect for a Plan Year.



2.29
“Select Group” shall mean, with respect to a Plan Year, the select group of
senior management or highly compensated Employees who are designated by the
Board as eligible to participate in this Plan.



2.30
“Separation from service” or “separates from service” means that a Participant
dies, retires, or otherwise has a termination of employment with the Company.
The determination of whether a Participant has separated from service shall be
made in a manner consistent with Section 409A of the Code and the regulations
thereunder.



2.31
“Service Year” shall mean the calendar year during which services to which an
item of Compensation relates are performed.



2.32
“Specified Employee” shall mean a Participant who was a “key employee” within
the meaning of Section 416(i) (as determined under applicable Treasury
regulations but without regard to Section 416(i)(5)) at any time during (i) the
calendar year next preceding the year in which the Participant separates from
service, if such separation occurs between April 1 and December 31, or (ii) the
second calendar year next preceding the year in which the Participant separates








--------------------------------------------------------------------------------




from service, if such separation occurs between January 1 and March 31. In
applying the preceding sentence, all employees who are nonresident aliens during
the entire 12-month testing year shall be excluded from consideration. For
purposes of identifying a Specified Employee, the definition of compensation
under Treas. Reg. § 1.415(c)-2(a) shall be used without regard to (a) any safe
harbor provided in Treas. Reg. § 1.415(c)-2(d), (b) any of the special timing
rules provided in Treas. Reg. § 1.415(c)-2(e), and (c) any of the special rules
provided in Treas. Reg. § 1.415(c)-2(g).


2.33
“Unforeseeable Emergency” shall have the meaning ascribed thereto in Section
11.03.



2.34
“Valuation Date” shall mean any day on which the New York Stock Exchange is open
for business.



3.
Participation



3.01
Participation. Any Employee who is a member of the Select Group shall become a
Participant in the Plan as of the Entry Date coincident with or next following
the date he or she becomes a member of the Select Group. Participation in the
Plan shall terminate when all amounts credited to a Participant’s Account have
been distributed.



3.02
Change in Status. As of the first day of a Service Year coinciding with or next
following the date a Participant ceases to be a member of the Select Group, he
or she shall be ineligible to make a Pay Deferral Election or to receive
Matching Contributions with respect to Compensation earned in such Service Year,
or Company Discretionary Contributions with respect to Compensation payable in
such Service Year, but shall otherwise continue as a Participant in accordance
with Section 3.01. Any Pay Deferral Elections previously in effect for such
Participant with respect to Compensation earned in such Service Year shall be
canceled.



4.
Pay Deferrals



4.01
Timing of Pay Deferral Elections.



(a)
Non-Bonus Deferral Elections. A Participant’s election to defer Non- Bonus
Compensation earned in a Service Year shall be made by such deadline prior to
the first day of such Service Year as the Administrator shall establish.



(b)
Bonus Deferral Elections. A Participant’s election to defer a Bonus earned in a
Service Year shall be made by such deadline on or before June 30 of such Service
Year as the Administrator shall establish.


















--------------------------------------------------------------------------------




4.02
Non-Bonus Deferral Elections.



(a)
A Participant may elect to defer a portion of his or her Deferrable Non- Bonus
Compensation earned in a Service Year by making a written election on such form
as the Administrator shall designate on or before the deadline described in
Section 4.01(a). Such election shall specify a whole percentage of the
Participant’s Deferrable Non-Bonus Compensation which the Participant elects to
defer, which percentage may not exceed the maximum percentage of compensation
that may be deferred by nonhighly compensated employees under the terms of the
Savings Plan.



(b)
An amount deferred pursuant to a Non-Bonus Deferral Election shall be withheld
from the Deferrable Non-Bonus Compensation otherwise payable to the Participant,
and shall be credited to the Participant’s Account as of the date on which such
amount was withheld or as soon as administratively practicable thereafter.



(c)
A Non-Bonus Deferral Election in effect with respect to a Plan Year shall be
irrevocable (except as otherwise provided in this Section 4.02(c) and Section
11.01) and shall automatically remain in effect with respect to each succeeding
Plan Year until the earliest to occur of (i) a change in such election pursuant
to this Section 4.02(c), (ii) the termination of such election pursuant to
Section 11.01, or (iii) the Participant’s ceasing to be eligible to make Pay
Deferral Elections pursuant to Section 3.02. A Participant may, on or before the
applicable deadline under Section 4.01(a) for a Non-Bonus Deferral Election for
a Service Year, change or revoke his or her Non-Bonus Deferral Election
effective as of the first day of such Service Year.



4.03
Bonus Deferral Elections.



(a)
A Participant shall be eligible to make a Bonus Deferral Election with respect
to a Service Year only if he or she performs services as an Employee
continuously throughout the first six months of such Service Year.



(b)
A Participant described in Section 4.03(a) may elect to defer a portion of his
or her Bonus earned in the Service Year by making a written election on such
form as the Administrator shall designate on or before the deadline described in
Section 4.01(b). Such election shall specify a whole percentage of the
Participant’s Bonus which the Participant elects to defer (as described in
Section 4.03(c)), which percentage may not exceed the maximum percentage of
compensation that may be deferred by nonhighly compensated employees under the
terms of the Savings Plan with respect to such Service Year.














--------------------------------------------------------------------------------




(c)
The Participant’s “Gross Deferred Bonus” for a Service Year shall be the
percentage elected by the Participant pursuant to Section 4.03(b) for such
Service Year multiplied by the Participant’s Bonus for such Service Year. The
entire Gross Deferred Bonus shall be withheld from the Participant’s Bonus and
shall be contributed to the Savings Plan as an elective deferral; provided,
however, that in the event such Gross Deferred Bonus exceeds the maximum amount
that can be so contributed without causing the Savings Plan’s limit on elective
deferrals to be exceeded, the amount of such excess shall instead be credited to
the Participant’s Account as a Pay Deferral under this Plan.



(d)
An amount deferred pursuant to a Bonus Deferral Election shall be withheld from
the Bonus otherwise payable to the Participant, and shall be credited to the
Participant’s Account as of the date on which such amount was withheld or as
soon as administratively practicable thereafter.

(e)
A Bonus Deferral Election in effect with respect to a Service Year shall be
irrevocable (except as otherwise provided in this Section 4.03(e) and Section
11.01) and shall apply to the Service Year for which it is made only. A
Participant may, on or before the applicable deadline under Section 4.01(b) for
a Bonus Deferral Election for a Service Year, change or revoke his or her Bonus
Deferral Election effective as of the first day of such Service Year.

(f)
If a Participant fails to make a Bonus Deferral Election (or to elect a 0% Bonus
deferral) with respect to a Service Year by the deadline described in Section
4.01(b), he or she shall be deemed to have made a Bonus Deferral Election in the
same percentage as the Non-Bonus Deferral Election percentage in effect for such
Service Year (or, if no such Non-Bonus Deferral Election percentage is in
effect, 0%).

4.04
Participants’ 401(k) Elections. Notwithstanding anything in the Savings Plan to
the contrary:



(a)
if a Participant has made a Non-Bonus Deferral Election under this Plan with
respect to Non-Bonus Compensation otherwise payable in a Plan Year, then unless
the Participant’s Non-Bonus Deferral Election under this Plan is canceled
pursuant to Section 11.01 no change or revocation of such Participant’s Savings
Plan non-bonus pay deferral election in effect on the first day of such Plan
Year shall be effective until the first day of the following Plan Year; and

(b)
if a Participant has made a Bonus Deferral Election under this Plan with respect
to a Bonus otherwise payable in a Plan Year, then unless the Participant’s Bonus
Deferral Election under this Plan is canceled pursuant to Section 11.01, such
Bonus Deferral Election shall automatically constitute such Participant’s
Savings Plan deferral election with respect to such Bonus and shall be
irrevocable.








--------------------------------------------------------------------------------




5.
Matching Contributions



5.01
For each Plan Year, the Company shall credit to the Account of each eligible
Participant a Matching Contribution equal to the Gross Match minus the Savings
Plan Match. The “Gross Match” means 50% of the sum of such Participant’s Pay
Deferrals under the Plan and elective deferrals under the Savings Plan for such
Plan Year (but only to the extent such sum does not exceed 8% of such
Participant’s Compensation for such Plan Year, exclusive of Compensation for any
period preceding his or her commencement of participation in the Savings Plan).
The “Savings Plan Match” means the matching contribution amount contributed to
such Participant’s Savings Plan account for such Plan Year. Such Matching
Contribution shall be credited to the Participant’s Account on or before the
deadline (including extensions) for the filing of the Company’s Federal income
tax return for such Plan Year.



5.02
A Participant shall be eligible for a Matching Contribution with respect to a
Plan Year only if he or she is eligible for a matching contribution under the
Savings Plan for such Plan Year and only if Pay Deferrals under this Plan have
been made with respect to such Participant during such Plan Year.



6.
Company Discretionary Contributions



6.01
In General. For each Plan Year, the Company shall credit to the Account of each
eligible Participant a Company Discretionary Contribution equal to such
Participant’s Compensation in excess of the Section 401(a)(17) Limitation for
such Plan Year, multiplied by the Discretionary Contribution Percentage for such
Plan Year. Such Company Discretionary Contribution shall be credited to the
Participant’s Account on or before the deadline (including extensions) for the
filing of the Company’s Federal income tax return for such Plan Year.



6.02
Eligibility for Contribution. A Participant shall be eligible for a Company
Discretionary Contribution with respect to a Plan Year only if he or she is
eligible for an employer discretionary contribution under the Savings Plan for
such Plan Year.



7.
Investment Performance Elections



7.01
Initial Election. Prior to the commencement of his or her participation in the
Plan, each Participant shall file an initial Investment Election which shall
designate from among the investment funds available for selection under the Plan
the investment fund or funds which shall be used to measure the investment
performance of the Participant’s Account.



7.02
Change in Election. A Participant may change his or her Investment Election
effective at any time. Any such change shall be implemented as soon as
administratively feasible.






--------------------------------------------------------------------------------




7.03
Crediting of Investment Return. As of each Valuation Date, each Participant’s
Account shall, under such procedures as the Administrator shall establish, be
credited with any income, and debited with any loss, that would have been
realized if the amounts credited to his or her Account had been invested in
accordance with his or her Investment Election; provided, however, that the
Administrator reserves the right to decline to follow a Participant’s Investment
Election in its sole discretion. References in the Plan to Investment Elections
are for the sole purpose of attributing hypothetical investment performance to
each Participant’s Account. Nothing herein shall require the Company to invest,
earmark, or set aside its general assets in any specific manner.



7.04
Available Investment Funds. The investment funds available for selection under
the Plan shall be the investment funds (other than the employer stock fund and
Vanguard Targeted Retirement Funds) available for investment under the Savings
Plan.



8.
Accounts



8.01
Maintenance of Accounts. The Administrator shall maintain or cause to be
maintained records showing the individual balances of each Account. At least
once per quarter each Participant shall be furnished with a statement setting
forth the value of his or her Account.



8.02
Vesting.



(a)
In General. A Participant’s Account balance shall be payable under this Plan
only to the extent that it is vested. The portion of a Participant’s Account
attributable to Pay Deferrals, together with credited earnings or losses
thereon, shall be fully vested at all times. Except as otherwise provided in
Section 8.02(b), the portion of a Participant’s Account attributable to Matching
Contributions and Company Discretionary Contributions, and credited earnings and
losses with respect thereto, shall be vested only to the extent that matching
contributions and employer discretionary contributions credited to the
Participant’s account under the Savings Plan are vested. The nonvested portion
of a Participant’s Account shall be forfeited at the same time, and under the
same conditions, as the nonvested portion of his or her account under the
Savings Plan is forfeited.



(b)
Change in Control. A Participant’s entire Account shall immediately become fully
vested upon a Change in Control.



9.
Payments



9.01
Timing of Payments.



(a)
Except as otherwise provided in this Section 9.01, Section 10, and Section
11.02, a Participant’s vested Account balance shall be paid in accordance






--------------------------------------------------------------------------------




with the Participant’s valid Payment Election made pursuant to this Section 9.


(b)
Except as provided in Section 9.01(d), no portion of the vested Account of a
Specified Employee shall be paid before the earlier of (i) six months from the
date of the Specified Employee’s separation from service, or (ii) such Specified
Employee’s death. The restriction in this Section 9.01(c) shall not affect the
timing of any lump-sum or installment payment scheduled to be made more than six
months from the date of the Specified Employee’s separation from service.



(c)
In the event that a Participant becomes Disabled (within the meaning of Section
2.12) without having separated from service, then (i) for purposes of applying
such Participant's Payment Election he or she shall be deemed to have separated
from service on the date the Participant becomes Disabled and (ii) such
Participant's vested Account shall be paid in accordance with such election but
without regard to the six-month restriction on payments to Specified Employees
following a separation from service.



(d)
In the event that a Participant other than a Specified Employee separates from
service at a time when the vested amount in his or her Account does not exceed
the dollar limit under Section 402(g)(1)(B), such amount shall be paid within 2
½ months following such separation from service.

9.02
Initial Payment Election. Prior to the commencement of his or her participation
in the Plan, each Participant shall file a Payment Election with the
Administrator on such form as the Administrator shall prescribe specifying (i)
whether the Participant’s vested Account is to be paid in a lump sum, in
substantially equal annual installments, or in a combination thereof, (ii)
either (x) the year relative to the Participant’s separation from service (which
shall be not less than one year and not more than 10 years after such separation
from service) during the first 90 days of which such lump-sum payment is to be
made and/or such installments are to commence or (y) that such lump-sum payment
and/or installments are to commence within 90 days following such Participant’s
separation from service, and (iii) if installments are elected, the number of
such installments. Except as provided in Section 11.02, no portion of a
Participant’s Account may be paid prior to his or her separation from service.
Lump-sum payments may not be made later than, and installment payments may not
extend beyond, the 90th day of the tenth year following the year in which the
Participant’s separation from service occurs.



9.03
Change in Payment Election.



(a)
Except to the extent that a Participant changes his or her Payment Election in
accordance with this Section 9.03, and except as provided in Section 11.02, a
Participant’s Payment Election shall be irrevocable.








--------------------------------------------------------------------------------




(b)
A Participant may change his or her Payment Election (with respect to form of
payment, date of commencement of payment, or both) from time to time, by filing
an election with the Administrator on such form as the Administrator shall
prescribe. The Payment Election resulting from such change shall be irrevocable,
except as provided in Section 9.03(a). A Participant’s ability to change his or
her Payment Election shall be subject to the following limitations:



1.
Such change in Payment Election shall not take effect until 12 months after it
is made.



2.
The payment with respect to which the change in Payment Election is made must be
deferred by at least five years beyond the date the payment otherwise would have
been made (or, in the case of installment payments, five years from the date the
first installment was scheduled to be paid). For this purpose, the date a
payment or first installment otherwise would have been made means the first date
on which such payment or first installment could have been made pursuant to the
Participant’s Payment Election in effect prior to the change.



10.
Death of a Participant



10.01
In General. Except as otherwise provided in Section 10.02, in the event of a
Participant’s death prior to the payment of his or her entire Account balance,
the remaining balance in his or her Account shall be paid in accordance with his
or her benefit Payment Election made pursuant to Section 9.02 (after giving
effect to any modifications to such election pursuant to Section 9.03). Such
payment shall be made to the beneficiary designated by the Participant under the
Savings Plan, unless the Participant has specifically designated a different
beneficiary under this Plan in a writing filed with the Administrator prior to
his or her death.



10.02
Lump Sum Election. A Participant may elect to have any amount remaining in the
Participant’s Account upon his or her death paid to his or her beneficiary in a
lump sum within 60 days after the Administrator has received notification of his
or her death, rather than in accordance with his or her benefit Payment Election
under Sections 9.02 and 9.03. Such a lump-sum death benefit election may be made
or revoked at any time, provided, however, that such election or revocation
shall not take effect until 12 months after it is made.



11.
Unforeseeable Emergencies; Savings Plan Hardship Withdrawals



11.01
Cancellation of Deferral Elections.



(a)
In the event of a Participant’s Unforeseeable Emergency, such Participant may
request a cancellation of all of his or her Pay Deferral Elections in






--------------------------------------------------------------------------------




accordance with Section 4.02. Any such request shall be subject to the approval
of the Administrator, which approval shall not be granted unless
such need cannot be relieved (i) through reimbursement or compensation by
insurance or otherwise or (ii) by liquidation of the Participant’s assets (to
the extent the liquidation of such assets would not itself cause severe
financial hardship). If the request is granted, such suspension shall be
effective as of such date as the Administrator shall prescribe.


(b)
As required pursuant to the terms of the Savings Plan, a Participant’s Pay
Deferral Elections under this Plan shall automatically be canceled in the event
of his or her receipt of a hardship withdrawal from the Savings Plan.



11.02
Emergency Withdrawal. In the event of a Participant’s Unforeseeable Emergency,
such Participant may request an emergency withdrawal from his or her Account.
Any such request shall be subject to the approval of the Administrator, which
approval (a) shall not be granted unless the Participant’s Pay Deferral
Elections have been canceled pursuant to Section 11.01, (b) shall only be
granted to the extent reasonably needed to satisfy the need created by the
Unforeseeable Emergency, and (c) shall not be granted to the extent that such
need may be relieved (i) through reimbursement or compensation by insurance or
otherwise or (ii) by liquidation of the Participant’s assets (to the extent the
liquidation of such assets would not itself cause severe financial hardship).



11.03
Unforeseeable Emergency. An “Unforeseeable Emergency” means a severe financial
hardship of the service provider or beneficiary resulting from an illness or
accident of the Participant or his or her spouse or dependent (as defined in
section 152(a) of the Code, without regard to section 152(b)(1), (b)(2), or
(d)(1)(B)), loss of the Participant’s property due to casualty (including the
need to rebuild a home following damage to a home not otherwise covered by
insurance), or other similar extraordinary and unforeseeable circumstances
arising as a result of events beyond the Participant’s control. Circumstances
that may constitute an Unforeseeable Emergency include the imminent foreclosure
of or eviction from the Participant’s primary residence; the need to pay for
medical expenses, including non-refundable deductibles, as well as for the costs
of prescription drug medication; and the need to pay for the funeral expenses of
a spouse or a dependent (as defined in section 152(a) of the Code, without
regard to section 152(b)(1), (b)(2), or (d)(1)(B)). The purchase of a home and
the payment of college tuition generally are not Unforeseeable Emergencies.
Whether the Participant is faced with an Unforeseeable Emergency permitting an
emergency withdrawal shall be determined by the Administrator in its sole
discretion, based on the relevant facts and circumstances and applying
regulations and other guidance under Section 409A of the Code. In no event may a
withdrawal on account of Unforeseeable Emergency be made to the extent that such
emergency is or may be relieved (i) through reimbursement or compensation from
insurance or otherwise, (ii) by liquidation of the Participant’s assets (to the
extent the liquidation of such assets would not cause severe financial
hardship), or (iii) by cessation of deferrals under the Plan.






--------------------------------------------------------------------------------




11.04
Limit on Amount Withdrawn. An emergency withdrawal on account of an
Unforeseeable Emergency may not exceed the amount reasonably necessary to
satisfy the emergency need (which may include amounts necessary to pay any
Federal, state, or local income taxes or penalties reasonably anticipated to
result from the distribution). The determination of the amounts reasonably
necessary to satisfy the emergency need shall take into account any additional
compensation that is available as a result of the cancellation of the
Participant’s Pay Deferral Elections upon a payment due to an Unforeseeable
Emergency.



12.
Administration



The Plan shall be administered by the Administrator, which may from time to time
may establish rules for the administration of this Plan. The Administrator shall
have the sole discretion to make decisions and take any action with respect to
questions arising in connection with the Plan, including, but not limited to,
the construction and interpretation of the Plan, the resolution of any
ambiguities, the determination of the conditions subject to which any benefits
may be payable, the resolution of all questions concerning the status and rights
of a Participant and others under the Plan, and whether a claimant is eligible
for benefits under the Plan, the determination of the amount of benefits, if
any, a claimant is entitled to receive, and making any other determinations
which it believes necessary or advisable for the administration and operation of
the Plan. Any such decision or action shall be final and binding upon all
Participants and beneficiaries, and benefits under the Plan shall be paid only
if the Administrator decides in its discretion that the claimant is entitled to
them. The Administrator’s decision or action in respect of any of the above
shall be conclusive and binding upon all Participants and their beneficiaries,
heirs, assigns, administrators, executors and any other person claiming through
or under them, subject to such individual’s rights to a review of the denial of
any benefit claim under the claims procedures set forth in Section 18.


13.
General Provisions



13.01
No Contract of Employment. The establishment of the Plan shall not be construed
as conferring any legal rights upon any Participant for a continuation of
employment, nor shall it interfere with the rights of the Company to discharge a
Participant and to treat him or her without regard to the effect which such
treatment might have upon him or her as a Participant in the Plan.



13.02
Withholding. As a condition to a Participant’s entitlement to benefits
hereunder, the Company shall have the right to deduct from any amounts otherwise
payable to a Participant, whether pursuant to the Plan or otherwise, or
otherwise to collect from the Participant, any required withholding taxes with
respect to benefits under the Plan.



13.03
Non-Assignability of Benefits. Subject to any applicable law, no benefit under
the Plan shall be subject in any manner to, nor shall the Company be obligated
to recognize, any purported anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance, or charge, and any attempt to do so shall be
void. No such






--------------------------------------------------------------------------------




benefit shall in any manner be liable for or subject to garnishment, attachment,
execution, or a levy, or liable for or subject to the debts, contracts,
liabilities, engagements, or torts of the Participant.


13.04
Successor Employers. The Plan shall be binding upon the successors and assigns
of the Company. The Company shall require any successor (whether direct or
indirect, and whether by purchase, merger, consolidation, or otherwise) to all
or substantially all of the business or assets of the Company, by written
agreement to expressly assume and agree to perform the Company’s obligations
under the Plan in the same manner and to the same extent that the Company would
be required to perform them if no such succession had taken place. The
provisions of this Section 13.04 shall continue to apply to each subsequent
employer of the Participant hereunder in the event of any subsequent merger,
consolidation, or transfer of assets of such subsequent employer.



13.05
Governing Law. The laws of the State of Michigan shall govern the construction
of this Plan and the rights and the liabilities hereunder of the parties hereto.



14.
Source of Benefits



The Plan is an unfunded plan maintained by the Company for the purpose of
providing deferred compensation for a select group of management or highly
compensated employees. Benefits under the Plan shall be payable from the general
assets of the Company except to the extent paid from the Stryker Corporation
Supplemental Savings and Retirement Plan Trust (a grantor trust of the type
commonly known as a “rabbi trust”). The Plan shall not be construed as
conferring on a Participant any right, title, interest, or claim in or to any
specific asset, reserve, account, or property or any kind possessed by the
Company. To the extent that a Participant or any other person acquires a right
to receive payments from the Company, such right shall be no greater than the
right of an unsecured general creditor.


15.
Section 409A Compliance



This Plan is intended to comply with the requirements of Section 409A of the
Code and shall be interpreted and administered in a manner consistent therewith.


16.
Effective Date of Restated Plan



This Plan, as amended and restated as set forth herein, shall be effective as of
January 1, 2008.


17.
Amendment or Termination



The Company reserves the right to amend or terminate this Plan at any time;
provided, however, that without such Participant’s written consent, no amendment
or termination of the Plan shall adversely affect the right of any Participant
to receive, or otherwise result in a material adverse effect on such
Participant’s rights under the Plan with respect to, his or her accrued vested
benefits as determined as of the date of amendment or termination. In the event
of a termination of the Plan, Participants’ vested Account balances shall be
distributed





--------------------------------------------------------------------------------




in such manner as the Administrator shall determine consistent with the
requirements of Section 409A.


18.
Claims Procedures



18.01
Claims. Any claims for benefits under the Plan shall be made to the
Administrator. If a claim for benefits is denied in whole or in part, the
Administrator shall provide the claimant written notice within 30 days following
that denial. In no case shall that notice be provided later than 90 days after
the Administrator receives the claim unless special circumstances require an
extension of the time limit, in which event the Administrator shall notify the
claimant of the need and reasons for any such extension before the end of the
90- day period. The written notice shall set forth:

(a)
the specific reasons for denial of the claim;



(b)
reference to the particular provisions of the Plan on which denial of the claim
is based;



(c)
a statement as to any additional facts or information necessary to perfect the
claim and an explanation as to why the same is required; and



(d)
a reference to the procedures (described below) for review of the denial of the
claim, including a statement of the Participant’s right to bring a civil action
under Section 502(a) of ERISA following a denial of a claim.



18.02
Appeals. If a Participant’s claim for benefits under the Plan is denied in whole
or in part by the Administrator, the Participant shall be entitled to a full and
fair review of the claim and the adverse benefit decision. The review shall be
granted upon written request, which must be filed by the Participant with the
Administrator within 60 days following receipt of written notice of the denial
(or at such later time as may be reasonable in view of the nature of the benefit
subject to claim and other circumstances). The Participant shall be permitted to
submit written comments, records, and other information relating to the claim
and provided, upon request and free of charge, reasonable access to and copies
of all documents, records, and other information relevant to the claim. The
Administrator shall consider all comments, documents and other information the
Participant submitted, without regard to whether that information was submitted
or considered in the initial determination. The Administrator shall decide the
matter with reasonable promptness and in any event within 60 days following
receipt of a request for review unless special circumstances exist which require
an extension of such time limit. The Administrator shall notify the Participant
before the end of the 60-day period of the need and reasons for such extension
and the date by which the Plan expects to render a decision. Its decision will
be provided to the Participant in writing and shall set forth its reasons for
the decision; the provisions of the Plan on which the decision is based; a
statement that the Participant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of all documents, records and other
information relevant to








--------------------------------------------------------------------------------




Lim, SanSan <SanSan.Lim@stryker.com>the claim; and a statement of the
Participant’s right to bring a civil action under Section 502(a) of ERISA.


18.03
Applicability. The foregoing claims procedures apply not only to a Participant
but also to a beneficiary or other person who submits a claim for benefits.



IN WITNESS OF WHICH, the Company has adopted the Plan, as amended and restated,
this
7th day of November, 2007.


STRYKER CORPORATION
a2008srpplandoc2019ha_image1.jpg [a2008srpplandoc2019ha_image1.jpg]
By:
Michael W. Rude, Vice President








--------------------------------------------------------------------------------






AMENDMENT
To the Stryker Corporation Supplemental Savings and Retirement Plan






The Stryker Corporation Supplemental Savings and Retirement Plan (the "Plan") is
hereby amended, effective January 1, 2019, as follows:


1.
Section 11.0l(b) of the Plan is deleted in its entirety.





IN WITNESS WHEREOF, the Corporation has executed this instrument as of this 4th
day of January, 2019.
                                
STRYKER CORPORATION






By: a2008srpplandoc2019ha_image2.gif [a2008srpplandoc2019ha_image2.gif]
_____________________
Katy Fink
Vice President, Chief Human
Resources Officer








AmericasActive :13019660.1





